Treat, Justice, delivered the opinion of the Court: This was a proceeding by attachment, instituted in the Peoria Circuit Court, by Ballance against Jamison Samuel and Churchill Samuel, non-residents of this State. The declaration is in assumpsit, on a bill of exchange drawn on, and accepted by Samuels, as partners. Notice of the pendency of the proceeding was given by publication, and the writ of attachment was levied on certain real estate. At the succeeding term, it was suggested by the defendants’ counsel, and admitted by the plaintiff, that Churchill Samuel had died, subsequent to the commencement of the suit, and an order was made by the Court,' that the suit proceed against his co-defendant, Jamison Samuel, as survivor. A motion was then made to dismiss the suit, on the ground that the Court had no jurisdiction, the real estate attached being the sole property of Churchill Samuel. A continuance was had, without a decision of the motion. Subsequently, and in vacation, the plaintiff filed an affidavit, showing the non-residence of the widow and heirs of Churchill Samuel, and a sene facias was issued against them, and notice thereof given, by publication. At the ensuing term, the defendants’ counsel moved the Court to quash the scire facias, and the motion was sustained. The motion to dismiss, for want of jurisdiction, was then heard and sustained, and judgment rendered against the plaintiff for costs. To reverse this judgment, he prosecutes a writ of error, and the decision of the Court, in quashing the scire facias against the heirs of Churchill Samuel, and in dismissing the suit as against Jamison Samuel, are assigned for error. The twenty-second section of the attachment act, (1) provides» that suits by attachment shall not abate by the death of either party, where the cause of action survives to the executor or administrator, but the death being suggested on the record, the cause shall proceed under the following regulations : Where the plaintiff dies, his executor or administrator may, within three months after obtaining letters testamentary, or of administration, cause a scire facias to be issued, giving notice of his intention to become a party to the suit, and upon proof of publication thereof, he may be made a plaintiff to the suit, which is thereafter to be prosecuted in his name. Where the defendant dies, a scire facias may issue, after the expiration of two months, to his legal representatives, notifying them of the pendency of the attachment, and of the intention of the plaintiff to proceed with the case, and upon proof of the publication thereof, the plaintiff is authorized to proceed with the attachment, as if such death had not taken place. Under this provision of the statute, the plaintiff in attachment cannot proceed by scire facias, to revive the suit against the representatives of the deceased defendant, unless the cause of action survives to his executor or administrator. The point presented by the first assignment of error, therefore, depends upon the enquiry, whether the cause of action, in the present case, survived against the personal representatives of Churchill Samuel. A reference to a few well recognised principles of the law, will fully determine the question. In the case of joint contracts, where one of the parties dies, his executor or administrator is discharged at law, and the surviving joint contractor can alone be sued. So, in cases of partnership, if one of the partners die, the action must be brought against the survivor. Upon the dissolution, by death, the surviving partner is alone liable to be sued at law, he being entitled to the whole of the effects of the firm, and responsible to the creditors for all of the demands against it. If tire creditors of the firm seek to reach the assets of the deceased partner, they must resort to equity. The rule, however, is different in relation to contracts that are several, or joint and several. In such cases, the executor or administrator is suable in a separate action, but cannot be joined with the survivor, for the reason, that one is to be charged in his own right, the other in the right of his testator or intestate. The judgment cannot be joint, because one is liable personally, the other in his representative capacity, to the extent of assets in his hands. (1) In this case, the action did not survive, as against the representatives of Churchill Samuel, but could only be prosecuted against the surviving partner, and the Court decided correctly in quashing the scire facias, as having improperly issued. It remains to be considered, whether the Court erred in dismissing the attachment as to Jamison Samuel. This question may be satisfactorily determined, by reference to the thirteenth and nineteenth sections of the attachment act, which regulate the judgment and the proceedings on the execution. The thirteenth section provides, that where the attachment shall be returned executed, and the estate attached shall not fyé replevied, or defence made, the plaintiff shall be entitled to judgment for his whole debt and costs, and execution shall issue as in other cases of debt. Although the judgment is in form against the defendant, still it is only "regarded as a judgment in rem ; for, by the nineteenth section, no execution can issue on the judgment, except against the property on which the attachment was served, and against a garnishee who has money or property of the defendant in his hands. Where the defendant is not personally served with the writ of attachment, and fails to enter his appearance to the action, the Court cannot hear the cause, and render judgment against him, without service of the attachment on his property, or on a garnishee who is charged with having property in his possession belonging to the defendant, or with being indebted to him. It is this service which gives the Court jurisdiction to hear and determine the cause. Without it, the Court has no more jurisdiction than in the ordinary action by summons, where the defendant is not served with the process. The Court can only act by dismissing or continuing the cause. . In this case, a motion was made to dismiss the suit, because no service of the attachment was made, on the property of Jamison Samuel, who was the sole defendant, after the death of Churchill Samuel. The Court sustained the motion, and in the absence of any proof to the contrary, we are bound to presume, upon testimony showing that the property attached was the individual property of Churchill Samuel. It may have been shown, on the hearing of the motion, by incontrovertible evidence, that the property in question was the sole property of the deceased defendant. If the Court decided the motion, without evidence, or upon insufficient evidence, it was the duty of the plaintiff to have tendered his bill of exceptions, and spread the facts on the record. A party who complains that a decision is against evidence, should have the testimony incorporated in the record, so that the appellate Court may determine whether the decision is erroneous or not. Upon the facts presented in the record, we cannot say the Court erred in dismissing the attachment. If the plaintiff had asked for an alias attachment, or for process against a garnishee, it might have been the duty of the Court, to have ordered it, and continued the cause; but it does not appear that he made any such application. The judgment of the Circuit Court is affirmed with costs.   R. L. 91; Gale’s Stat. 71.    1 Chit. Plead. 57; Gow on Part. 172; 3 Kent’s Com. 63.